UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1774


MARIE THERESE ASSA’AD-FALTAS, MD MPH for herself and for
all similarly situated persons,

                Plaintiff - Appellant,

          v.

CITY OF COLUMBIA, South Carolina; MEMBERS OF CITY COUNCIL;
JEANNETTE MCBRIDE, Richland County Clerk of Court; DANA
DAVIS TURNER, Chief Administrator of the City Municipal
Court; ANGELA LADSEN, Ministerial Recorder for the City;
SANDI MYERS, Parking Officer for the City; ALL PARKING
OFFICERS, past present and future for the City; MARION
HANNA, Judge for Columbia’s Municipal Court; G. THOMAS
COOPER, JR.; JAMES R. BARBER, JR.; SOUTH CAROLINA CIRCUIT
JUDGES, and all other presently unknown persons and entities
necessary for adjudication of this case all solely in the
official capacities and solely for injunctive relief,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:10-cv-03014-TLW)


Submitted:   November 20, 2012             Decided: November 26, 2012


Before TRAXLER,    Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.
Marie Therese Assa’ad-Faltas, Appellant Pro Se.   Holly Palmer
Beeson, OFFICE OF THE CITY ATTORNEY, Columbia, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Marie    Assa’ad-Faltas          appeals     the    district    court’s

order adopting the magistrate judge’s recommendation to dismiss

her claims arising out of a parking ticket she received in 2010,

as well as its order denying her self-styled Fed. R. Civ. P.

59(e)    motion.       We    dismiss      Assa’ad-Faltas’s         appeal    in     part

because she failed to timely appeal the district court’s order

dismissing her claims, and affirm the district court’s order

denying her motion for reconsideration.

              Parties in a civil action in which the United States

is not a party have thirty days following entry of judgment in

which to file a notice of appeal.                 Fed. R. App. P. 4(a)(1)(A).

“[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.”              Bowles v. Russell, 551 U.S. 205,

214 (2007); see United States v. Urutyan, 564 F.3d 679, 685 (4th

Cir. 2009) (discussing Bowles and the appeal periods under Fed.

R. App. P. 4(a)).

              Assa’ad-Faltas’s       notice      of   appeal,     filed     more   than

thirty days after the district court entered its order granting

Defendants’ motion to dismiss, was untimely filed.                     Moreover, we

find that Assa’ad-Faltas’s motion for reconsideration, which was

filed more than twenty-eight days after the district court’s

order granting Defendants’ motion to dismiss, did not toll the

time    for   filing   a    notice   of    appeal     of    the   underlying       order

                                           3
because    it   was   not    a    timely   filed    Rule   59(e)   motion.    See

Panhorst v. United States, 241 F.3d 367, 369-73 (4th Cir. 2001).

Although the district court did not explicitly construe Assa’ad-

Faltas’s motion for reconsideration as a Fed. R. Civ. P. 60(b)

motion, we nonetheless find that Assa’ad-Faltas’s motion failed

to establish that she was entitled to Rule 60(b) relief. *                   See

Fed. R. Civ. P. 60(b).

            Based     on    the   foregoing,   we    dismiss   Assa’ad-Faltas’s

appeal of the district court’s order granting Defendants’ motion

to dismiss and affirm the district court’s denial of Assa’ad-

Faltas’s    motion    for    reconsideration.         We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                             DISMISSED IN PART;
                                                               AFFIRMED IN PART




     *
       Because Assa’ad-Faltas’s Rule 60(b) motion was not the
functional equivalent of a notice of appeal, see Fed. R. App. P.
3, we decline to construe the motion as a notice of appeal.



                                           4